Citation Nr: 0010488	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-42 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from June 1985 to November 
1992.

This appeal arises from a July 1993 rating decision which 
denied service connection for bilateral hearing loss.

The veteran is seeking service connection for bilateral 
hearing loss, specifically contending that his hearing 
deteriorated during service when he served as a jet aircraft 
mechanic.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, for the purpose of applying the 
laws administered by the Department of Veterans Affairs (VA), 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service medical records show that at the time of his 
September 1992 separation examination, the veteran complained 
of hearing loss and mild high frequency hearing loss was 
noted.  However, the findings on audiometric examination did 
not meet any of the criteria set out in 38 C.F.R. § 3.385.

Following a VA ear, nose and throat examination in April 
1993, the assessment included possible noise induced hearing 
loss.  However, the findings on audiometric testing conducted 
by the VA examination in March 1993 did not meet any of the 
criteria set out in 38 C.F.R. § 3.385.

Another VA audiometric examination was conducted in October 
1998; the speech recognition score using the Maryland CNC 
Test was 92 percent, bilaterally.  While these scores do meet 
the criteria set out in 38 C.F.R. § 3.385, the diagnosis made 
was hearing within normal limits bilaterally and in the May 
1999 supplemental statement of the case it was indicated that 
there was no current disability shown.

After reviewing the record, the Board finds that, as 
clarification both as to the reported diagnosis and the 
information contained in the supplemental statement of the 
case is required, the issue should be REMANDED to the 
originating agency for the following action:

The veteran should be scheduled for an 
audiological evaluation.  Testing for 
pure tone air and bone conduction from 
500 to 4000 hertz should be completed.  
If the findings on examination indicate 
that the veteran has a hearing loss in 
either ear which meets the criteria 
required under 38 C.F.R. § 3.385, an 
opinion should be requested from an 
otologist as to whether it is at least as 
likely as not that such hearing loss may 
be attributed to the veteran's noise 
exposure incident to service.  It is 
imperative that the audiologist review 
the veteran's claims folder before 
examining the veteran.

When the requested development has been completed, the 
originating agency should again review the case.  If the 
benefit sought is not granted, the veteran and his 
representative should be issued a supplemental statement of 
the case and be given the appropriate period of time in which 
to respond.  Thereafter, subject to current appellate 
procedure, the veteran's case should be returned to the Board 
for further appellate consideration, if otherwise in order.  
The purpose of this REMAND is to ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


